Guerry, J.
1. An issue made by the filing of a counter-affidavit to a dispossessory warrant is tenancy or no tenancy, and the question of the plaintiff’s title is not involved. Patrick v. Cobb, 122 Ga. 80 (49 S. E. 806); Crawford v. Crawford, 139 Ga. 394 (77 S. E. 557); Cassidy v. Clark, 62 Ga. 412; Bacon v. Howard, 19 Ga. App. 660 (5) (91 S. E. 1066); Long v. Yearwood, 127 Ga. 155 (3) (56 S. E. 305); Bryan v. Morris, 143 Ga. 70 (2) (84 S. E. 120); Arnold v. Water Power Mining Co., 22 Ga. App. 504 (3) (96 S. E. 343); Collier Inc. v. Buice, 36 Ga. App. 198 (3) (136 S. E. 287) ; Edwards v. Blackshear, 24 Ga. App. 622 (101 S. E. 585); Watson v. Toliver, 103 Ga. 123 (29 S. E. 614); Kaufman v. Treadway, 40 Ga. App. 274 (149 S. E. 325) ; Allen v. Allen, 154 Ga. 581 (115 S. E. 17).
2. In the present case the evidence was in sharp conflict as to whether the defendant held the property as tenant of the plaintiff or as tenant of one claiming the property adversely to the plaintiff. The judge therefore erred in directing the verdict in favor of the plaintiff for the possession of the premises. Kaufman v. Treadway, supra.
3. The respective merits of the title of the plaintiff and of the person claiming the property adversely were pot issues triable in such proceedings. See authorities cited above.

Judgment reversed'.


Broyles, C. J., and MacIntyre, J., concur.